Citation Nr: 1133011	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic bilateral hearing loss disability.  



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1950 to October 1952.  He served in the Korean War.  The Veteran was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for both bilateral flat feet (pes planus) and bilateral hearing loss disability.  In April 2010, the Veteran submitted a Motion to Advance on the Docket.  In May 2010, the Board granted the Veteran's motion.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2010, the Board granted service connection for chronic pes planus (flat feet) and remanded the issue of service connection for chronic bilateral hearing loss disability to the RO for additional action.  

The Veteran has not to date expressed disagreement with the disability evaluation and effective date assigned for his pes planus.  Therefore, the issue is not on appeal and will not be addressed below. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for chronic bilateral hearing loss disability.  

The Veteran was scheduled for a February 2011 VA auditory examination in accordance with the Board's Remand instructions.  A March 2011 notation in the record conveys that the Veteran failed to report for the scheduled evaluation.  In a February 2011 written statement, the Veteran reported that he was too physically frail to travel to the Gainesville, Florida, VA Medical Center to attend the scheduled examination.  In his August 2011 Informal Hearing Presentation, the accredited representative notes that the Veteran is willing to attend a VA audiological evaluation if it could be conducted in Jacksonville, Florida.  The accredited representative requests that the Veteran's appeal be again remanded to the RO so that the Veteran could be afforded the requested VA auditory examination.  

The RO/AMC has not addressed the Veteran's request to have his VA audiological evaluation scheduled for a facility in Jacksonville, Florida.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Action should be undertaken to determine whether the Veteran can be examined at a facility in Jacksonville, Florida.  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA auditory examination to determine the nature and etiology of his chronic bilateral hearing loss disability.  Action should be undertaken to have the evaluation conducted in Jacksonville, Florida.  If such an evaluation is not feasible, a written statement to that effect should be prepared for incorporation into the record.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and included in the examination report.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic hearing loss disability had its onset during active service; is etiologically related to the Veteran's inservice combat-related noise exposure; or otherwise originated during active service.  The examiner should consider the Veteran's credible statements as to his inservice noise exposure.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner must provide a complete rationale for any opinion advanced.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

3.  Then ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  

4.  Then readjudicate the Veteran's entitlement to service connection for chronic bilateral hearing loss disability with express consideration of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

